Exhibit 10.15 EXECUTION VERSION CONSENT AGREEMENT THIS CONSENT AGREEMENT dated November 8, 2016 (this “ Consent ”) is entered into among Interface, Inc. , a Georgia corporation (the “ Company ”), the Designated Borrower party hereto (together with the Company, the “ Borrowers ” and each a “ Borrower ”), the Guarantors party hereto, the Multicurrency Lenders party hereto and BANK OF AMERICA, N.A., as Administrative Agent. All capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Credit Agreement (as defined below). RECITALS WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A., as Administrative Agent, Domestic Swing Line Lender and L/C Issuer, entered into that certain Syndicated Facility Agreement dated October 22, 2013 (as amended by that certain First Amendment to Syndicated Facility Agreement dated October 3, 2014, and as further amended, restated, supplemented or otherwise modified from time to time, the “ Credit Agreement ”); WHEREAS, the Company has requested consent to designate a certain Foreign Subsidiary of the Company as a Designated Borrower pursuant to the terms of Section 2.16 of the Credit Agreement; WHEREAS, the Multicurrency Lenders party hereto agree to provide such requested consent subject to the terms and conditions of this Consent; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1. Consent . Each of the undersigned Multicurrency Lenders and Loan Parties hereby acknowledges, consents and agrees to Interface Eurasia Holdings S.à r.l., a Luxembourg Société à responsabilité limitée organized and existing under the laws of Luxembourg, with registered office at 560 A, rue de Neudorf, L-2220, Luxembourg, registered with the Luxembourg Trade and Companies Register ( Registre de Commerce et des Sociétés ) under number B192108 (the “ Designated Borrower ”), becoming a Designated Borrower pursuant to Section 2.16 of the Credit Agreement. 2.
